OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                  AUSTIN

-c.Muln
-c.-
 --
                                                       I



          Honordale A. J. Bryan. Jr:
          Criminal
          Cr~nal Dietriot Attorney
          JillSrboro,
          Jilllrboro,Texar

          Dear Sir:




                                             okanbtlm man
                                              neamst -rail-
                                              railroad war
                                          em espeoially rlnoe
                                            lOOal OitieenD




              14 or 18 days an4 the bL11 wws lubmitte4 to
              the oountr for payment. The OoantJrAuditar
              doer not knew whether te pue the bill icn
              payment or not olnae the partywae  a tmn-
              ate&t, an4 the hospital wa8 not a publi0
              herpitsl. .The~oepital bill ~88 51%the sum
              of 3w.00.   Pull ownty harrP ooontr healthy
    officer but his dutlea 40 not ineludo aare
     fOl!pa\U>erEI.   B  April 1939 tha Comn&aaianer~s
    aourt of Will oouuty     gave the County fudge
    authority to bind the oounty up to $2S.O0 tor
    hospitalizationof paupera until a better
    arrangement     oould be workad out. limonew
    ordera have been passed by the Court but the
    County Judge atates that~the CoamS.aaionen
    hare  giren hi.8authority,Yerbally.     to bind
    the Bounty for hoapitalixatlonof paapera
    not to erased a oertaln     amount per day in
    lieu of the order thet ia of reoord.
                        pneatioi:

            -1% tha county liable   Sor the bill?*
          Vierestate your seoond Question ea followar 18
a oount~ liable for hoapltal.fmtlonof any tranelent if he
is e pauper and the county haa no public hoapital?
          Pe quote the order of the coaabslonera*    Court
bearing date April 84, lG99, as followa:
         veder lo. 196 April        z4, 1939~
              On Yotion of Colaarieaioner  Teylor
    and aeaonded by Oollaisalomar    %allaea, it la
    ordered that  the County Judge ia dlreoted
    an4 authorized to expend up to #eS.Oa ior
    oharity patienta until a oetisfactory;g
    may be worked aut for care of these.
    order to beeo~ effeotite      of this date.
         *Coidasfonera    Taylor,   Watson, end UaUaoe
    present and voting *aye' Oosuaiaaioner Cliett
    absent.      ,'.
                       fudge Cowley, presidia&*
           Geotiona ll and 12 or titiole Z3Y1, Yernonfa annotat-
ed CS’oll Statutes, read8 sa iollowat
           "11. Provide for the support Of paupers
    and   such idiots tmd lumtlca 8s ozmnot be ad-
    &tted    intQ the lunatio a8yhSt, reaidenta of
    their county, who are unable to support thes-
    ee1ves. By the tema resibent aa used herein,
    la mmnt a pensoon   who has been a bona fide
    inhebltantof the oousttynot lose thm air
    mmths and of the State not less then arm
    &W&l-.

             “12.
                    X’rorfdefor      the   burial   oi    pat~pere.~

          ,,rtl%la4438, Vern0n*s xUlotattd Ctrll Statutes,
rucrdsa5 followa:
           “3   shera is a regular tatebl5shad
    gublie hosgital In the oormty, the wmia-
    vionerr wurt ohail grovid% for aending
    the :nbii;eflt  sfok of the oounty to such
    hoapltsl. Ii aore than one au%h hospital
    dXi8ts    tz the Ooanty, the Indulgentpatlrnt
    shali haye the right    to oalect whioh one
    0r thsn hs shall be seat to.-
         IB the aa. of yiillaayCounty Y. YczllepBaptlat
Eiospltal,
         et 81. 89 $. W. (ed) 484, the faotr wre aubaru\tIal-
ly a.6ro1m;
            'On a aert0In night In Suly, 1029, a
    person by the n&se of Rafael !&rbosd,a
    ri+Sidtsnt 31 tilllaoy CeUnty, was atruok by
    an outoioabile,   sad usrloasly injured. He
    lay wmnded by the roadaide the rearaS.n4er
    of thenIght. The next wrniag his aondi-
    tlon ~8s Biscovend     by the Sheriff of WlUaey
    County,   who in tarn called the County Jady,
    who direoted that    all &moassary aedloal aid
    be given    to the injured yn,  stating that
    tha eoontg      wzmld ‘mp     th4   urpenaoa.        T3w
    sheriff thereupon oaXLad Rr. id%Cana,a looal
    phgeioian,      who   upan   4xaimS.ntatlon ot .the        l.nJPp34
    man caneluded that UL operatIo* was n%oeaaary*
    There wea no hospital in WfIlaoJrCountf and
    the sherirf, eeceqpanled bp Dr. McIccana,rushed
    aarbosa to the'Vall;eyBaptist Iioapltalat
    &rlingen, in C~rrieroaOount~, where aitother
    phyafcfen,vias oedbd in and yarrariaed an
    operation. A few days later Barbosa died as
    r~..nault   of hls Injuries. Aftcsrward th6 tar0
    physfaiam'srrdthe hbapital filed Clailu
    against    the 6ount$,for thirty dollare, One
    htmdred    and fifty bolltrra,Tad %i@tf-tie
    d~lililrs,  rcape&tital~,tm tbdr   reea f;hzb.
    etrvlaes rendhred~bg thea to Barboaa.
    oountg oodaa~~nera* court rejeota4 these
Honortible
         I..J. aryan, Jr., Page 4


    olaIm, and the claimants each riled suit
    against i%IllecyCounty, In a juetioe of the
    peaoe oourt. The three suits were oonsolidated
    and judgment was rendered in revor of the
    piaa+irrs r0forthe 4imount0r their respeotive
    olalnls. On eppeal to the County Court e like
    judgaent was rendered upon a dlreoted verdlot,
    aad Mlleog County appealed. The Judgnmnt was
    based upon the aaaumptlon that Barboea ua6 a
    peuper and therefore suoh a charge upon the county
    a8 to render It the duty of the latter ta furnish
    hia the aervloes for whioh the suit was brought;
    end that the Comfy Judge was olothed wlth author-
    ity to bind the oounty with his agreementto pay
    for such servloes,although It we8 ooaeldersdthat
    the oommle6lonere~court as a body, or the oommls-
    aloners individually,had taken no action to
    deolare Barbosa e pauper or to authorize thei
    Couuty Jadge to so bind them, end no such matters
    had ever been presented to them, WlUeog County,with
    but a llttle population, had no pub118 or private
    hospital, suoh as are being o.mreted in oountles
    or large population.
         The judgmsnt or the CoMty Court nes reversed
    and rendered.
         #a quote   fmm the above nentioned oeee ee follows:
         "The powers ad dutle8 of ootantyeosmI#-
    sionexs' courts, end the obligation8or the
    oountles to pauper8 are ifsed by statute,and
    oeauot .haenlarged upon by uaneoesuary lmpllce-
    tion. Thee6 powera and duties,   in SC far es
    epplioablehere ere defined in and restrioted
    by the protleions of Artiales 8351 and 443fb,
    Bevloed Statutea, 19E5. fn Artlole 2861 it is
     ravided that eaah eoumLeelonersVcourt shall
    7subdivision11) ~providefor the support of paupera
    * * * residents ar their county, rb am unebh
    to support themeelves*, end (eabdivlsfonZS)
    *ror the burial of paupera*. Snhrtlele4G8
    it is provided that *if there is a regular
    establishedpt%bllahospital in the ootmty, the
    oompLissioners’ oourt shall prorid? ior sending
    the ladlgent slok * * * to SUOQ hospital'. In
    the latter pro~lslon the duty end the authority
    or the ooemissioners*  ~ootart
                                 to send the Indigent
    siok tQ hospital8 la limited to publlo hospitals
Honorable     A.   3.   aryan, Jr.. ?age 5


        within the county, whioh provision,by
        ncoeseary Lnplloatlonerolnder any duty
        or authority to send euoh persons to
        private hos2ltels, or to pub110 hospitala
        without the oounty. Even if Eierbosa wes
        within the ohes deflnsd a8 'lndi@nt alok,'

                                                  t~?o%%f
        ths ooamiasloners*oourt as a body, muohleas
        :~d~~%c&%        da::&? ::t%%%f
        Berbosa to a hoepltal, either pub110 or private,
        outside the county.
              rt:* ** Under the provLolonaof~iirtlolo
        4438, the oounty wee under PO duty  to send
        Rarbose to any hospltel, tlmrs bsing 8~ publio
        hospital in the souaty, end under ths im,plleQ
        reotrlotlansor this provisIon it Is doubtf&L
        ii the oounty aould be bound ty the oomls-     '.
        6loner8* tzourt, certainly not otheraim, to
        sand hlaito e hospital without t&t --sty, et
        pubZlc expense.
             n* 1 ~*.I

             xn view or the ioregokrg~authorltlasand the above
8tated    reots, questions Xon. 1 ~4 e, ‘aboie quoted, are reapeot-
fully answered in the negative.
             Trusting tha the fore(2ol.ag    fuUy anmvers your laqolry,
we toaela
                                                  faurs very truly




                                             mr
                                                       Ardsll Willlems
AW:BS                                                       ABsiatdU¶t


                   APPROVEIZAPR15, 1940
                                   .

                   ATTORNEY GENERAL OF TEXAS